DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2020 has been entered.
Claim 1-3 are withdrawn from consideration.  Claims 7, 11-14, and 23 are canceled.  Claims 4-6, 8-10, 15-22, and 24-28 are under consideration.
Specification
The disclosure is objected to because of the following informalities: 
In each of paragraphs [0085] and [0088] (see page 2 of the amendment filed on 10/11/2020), the temperature of “700°C” should be changed to --70°C--, which was set forth in the original specification.
	In paragraph [0089] (see page 3 of the amendment filed on 10/11/2020), the deletions of the new matter incorporated into Table 3 are acceptable.  However, paragraph [0089] is still objected to because Table 3 remains incomplete, and it is unclear as to what specific precursor materials, and their respective concentrations and volumes, were used to synthesize the Samples A-D of substituted hydroxyapatite.  It is noted that 35 U.S.C. 132(a) states that no 
	In paragraph [0103] (see page 4 of the amendment filed on 10/11/2020), Applicant has replaced this paragraph with an amended paragraph [0133].  However, paragraph [0133] should have been replaced with the amended paragraph [0133].
Appropriate correction is required.
Claim Objections
Claims 17, 18, 20, 25, and 26 are objected to because a period is missing at the end of each claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 4-6, 8-10, 15-22, and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 4, the claim as amended is drawn to “A method to synthesize at least one of inorganic particles and inorganic nanoparticles of hydroxyapatite (HA)”.  However, the disclosure is not enabling for the synthesis of inorganic nanoparticles of hydroxyapatite.
Applicant’s specification at paragraphs [0080]-[0083] describes the synthesis of hydroxyapatite particles in which a first solution of diammonium hydrogen phosphate at a concentration of 0.3M is reacted with a second solution of calcium hydroxide at a concentration of 0.3M or 0.5M to produce hydroxyapatite particles, wherein the solutions are pumped through the system at a flow rate of 30 ml/min.  However, the specification states that, “The average particle size was calculated at 1000x and 5000x magnifications about 4 µm as seen in image (a) of Figure 3” (at paragraph [0083]).  An average particle size of “about 4 µm” is equal to “about 4,000 nm”, which would not be considered a “nanoparticle” by one of ordinary skill in the art.
	Applicant’s specification at paragraphs [0084]-[0087] further describes the synthesis of hydroxyapatite particles in which a first solution of diammonium hydrogen phosphate at a concentration of 0.3M is reacted with a second solution of calcium nitrate tetra hydrate at a concentration of 0.3M, 0.5M, or 0.6M to produce hydroxyapatite particles, wherein the solutions are pumped through the system at a flow rate of 30 ml/min.  However, there is no 
	One of ordinary skill in the art would not be able to make and use the entire scope of the claimed invention without undue experimentation because the process conditions as recited in the claim and described in the specification do not produce “nanoparticles” of hydroxyapatite (i.e., in the case of the precursors comprising diammonium hydrogen phosphate and calcium hydroxide; see paragraph [0083], FIG. 3(a)), or it is unclear as to whether the process conditions produce nanoparticles of hydroxyapatite as no particle sizes are disclosed (i.e., in the case of the precursors comprising diammonium hydrogen phosphate and calcium nitrate tetrahydrate; see paragraphs [0084]-[0087]), and the disclosure does not offer any further information on how other process conditions should be varied in order to arrive at hydroxyapatite particles of nanoparticle dimensions, while maintaining the process conditions required by the claim.
	Regarding each of claims 8, 9, 10, and 24, the claims likewise recite the synthesis of “nanoparticles”.  The disclosure is not enabling for the synthesis of nanoparticles of hydroxyapatite for the same reasons discussed for claim 4, above.
	Regarding claims 24 and 26, the disclosure does not appear to be enabling for the synthesis of “doped” inorganic particles and nanoparticles of hydroxyapatite.  The synthesis of hydroxyapatite particles is described at paragraphs [0080]-[0087] of the specification, but there is no disclosure regarding “doping different elements” into the hydroxyapatite particles or “varying dopant levels” into the hydroxyapatite particles.  The only discussion of “doped” inorganic particles relates to the synthesis of ion doped zinc oxide (at paragraphs [0113]-[0127] and Figures 17-26).  One of ordinary skill in the art would not be able to make and use the 
	Dependent claims 5-6, 15-22, 25, 27, and 28 are further rejected because they depend from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10, 16, 19, 21, 22, 25, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear as to what further limitation Applicant is attempting to recite by “selecting the first solution and second solution for the synthesis of inorganic particles and nanoparticles” because, as set forth in claim 4, the first solution is selected to be solution comprising diammonium hydrogen phosphate (at lines 13-14), the second solution is selected to be a solution comprising calcium nitrate tetra hydrate or calcium hydroxide (at lines 15-16), and the reaction of the first and second solutions produces at least one of inorganic particles and nanoparticles of hydroxyapatite (at lines 1-2).

Regarding claim 10, it is unclear as to what further limitation Applicant is attempting to recite by “selecting the first solution and second solution for the synthesis of inorganic particles and nanoparticles of belonging to different phases” because, as set forth in claim 4, the first solution is selected to be solution comprising diammonium hydrogen phosphate (at lines 13-14), the second solution is selected to be a solution comprising calcium nitrate tetra hydrate or calcium hydroxide (at lines 15-16), and the reaction of the first and second solutions produces at least one of inorganic particles and nanoparticles of hydroxyapatite (at lines 1-2).  Also, it is unclear as to whether Applicant is attempting to limit the second solution to a solution comprising calcium nitrate tetra hydrate by the recitation of particles “belonging to different phases” because, according to Applicant’s specification (see paragraph [0087], 
Regarding claim 16, the limitation “using different solution concentrations to influence reaction yield” is unclear.  While claim 4 sets forth different concentrations for the second solution, it is noted that the concentration of the first solution comprising diammonium hydrogen phosphate is fixed at 0.3M (at lines 13-14).  The claim should therefore recite that the different solution concentrations is only used for the second solution.  
Also, it is unclear as to what is meant by “influence reaction yield” because it is unclear as to what effect the solution concentration has on the reaction yield.  The specification at paragraphs [0080]-[0087] describes the synthesis of hydroxyapatite particles using different concentrations of the second solution comprising calcium hydroxide or calcium nitrate tetra hydrate.  However, there is no disclosure on the effect of changing concentrations of the second solution on the reaction yield of hydroxyapatite particles.
Regarding claim 19, the limitation “synthesizing inorganic particles with varying crystallinity” renders the claim indefinite because it is unclear as to how the crystallinity of the hydroxyapatite particles can be varied.  The specification at paragraphs [0080]-[0087] describes the synthesis of hydroxyapatite particles.  However, there is no discussion of any process conditions that were changed to vary the crystallinity of the hydroxyapatite particles.  
Regarding claim 21, the limitation “further comprising varying reaction temperatures to influence phase purity of product” renders the claim indefinite because it is unclear as to the effect the reaction temperature has on the phase purity of the product.  Applicant’s 
Also, the relationship between the “product” and the “at least one of inorganic particles and inorganic nanoparticles of hydroxyapatite” as set forth in claim 4 is unclear.
Regarding claim 22, the limitation “further comprising varying reaction temperatures to influence crystallinity” renders the claim indefinite because it is unclear as to what effect the reaction temperature has on the crystallinity of the hydroxyapatite particles.  Applicant’s specification at paragraphs [0080]-[0087] describes the synthesis of hydroxyapatite particles.  However, only a fixed temperature of 70 °C is disclosed, and there is no discussion on the effect of changing the reaction temperature on the crystallinity of the hydroxyapatite particles.
Regarding claim 25, the limitation “further comprising varying resultant particle size” renders the claim indefinite because it is unclear as to how the size of the hydroxyapatite particles is varied.  Applicant’s specification at paragraphs [0080]-[0087] describes the synthesis of hydroxyapatite particles.  However, there is no discussion of any process conditions that were varied in order to vary the size of the hydroxyapatite particles.  The claim essentially recites a desired result without specifying how that result is to be achieved.
Regarding claim 27, the relationship between “a water soluble reagent” and the first and second solutions set forth in claim 4 (at lines 13-17) is unclear. 
Regarding claim 28, the limitation “providing the feeds in the form of suspensions” is unclear because claim 4 (at lines 4, 11-12) sets for that the “feeds” are parts of the peristaltic pump, which are formed from PTFE.  Also, it is unclear as to the relationship between “the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6, 8-10, 15-22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Darr et al. (WO 2015/052495 A1) in view of Anwar et al. (Advanced Powder Technology 29 (2018) 1493-1498), Boyd et al. (US 2015/03433332), and Meincke et al. (Chemical Engineering Journal 308 (2017) 89-100).
Regarding claims 4-6, Darr et al. discloses a method to synthesize inorganic nanoparticles of hydroxyapatite (i.e., a method for preparing hydroxyapatite having a fine and controllable particle size in the range of from 20 - 150 nanometers; see, e.g., Abstract; page 1, lines 1-7; page 2, lines 12-18; page 3, lines 26-36), comprising:
providing a system (i.e., an apparatus for conducting the continuous hydrothermal flow synthesis method of the Examples; see, generally, page 3, lines 1-6; page 4, line 31 to page 5, line 16; claims 37-41) comprising:
a first feed means and a second feed means, wherein each feed means comprises a pump (see page 4, line 37 to column 5, line 3);
	a T-piece reactor (i.e., a T-junction with three arms, to which first and second precursors are respectively supplied by the first and second feed means to react; see page 4, lines 31-37); and
	a heater having tubing passing through it (i.e., the reactor comprises a tube in communication with a third arm of the T-junction, the tube being heated externally via a 
	wherein the pumps are each connected to the T-piece (i.e., one pump is configured to pump the first precursor to the first arm of the T-junction, and the other pump is configured to pump the second precursor to the second arm of the T-junction; see page 5, lines 1-3); the T-piece is connected to the tubing passing through the heater (i.e., the tube is in communication with the third arm of the T-junction; see page 5, lines 3-6); and the tubing is formed of a contamination free fluoropolymer, such as PTFE (i.e., the tube can be made of a fluoropolymer which would give good resistance to strong pH’s and be easy to clean, see page 5, lines 6-8; for example, the tubing can comprise Polyflon™ PTFE tubing, see page 16, lines 10-11);
sending a first solution comprising diammonium hydrogen phosphate with the first feed means to the T-piece reactor (i.e., the second precursor is most preferably diammonium hydrogen phosphate, and preferably comprises an aqueous solution; see page 4, lines 25-29);
second a second solution comprising calcium nitrate tetrahydrate or calcium hydroxide with the second feed means to the T-piece reactor (i.e., the first precursor may comprise calcium hydroxide and more preferably calcium nitrate tetrahydrate, and preferably comprises an aqueous solution; see page 4, lines 19-24); 
reacting the first and second solutions in the T-piece reactor to form a reaction suspension of hydroxyapatite (see page 4, lines 31-37; page 5, lines 18-21);
passing the reaction suspension through the heater (see page 5, lines 10-13); and
discharging the reaction suspension from the heater and collecting it in a container in a continuous matter (i.e., the product is collected from the end of the tube, see page 5, lines 13-
Darr et al. does not specifically state that the feeds are also formed of contamination free PTFE.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to likewise select contamination free PTFE for the construction of the feeds for the first and second solutions in the method of Darr et al. because PTFE was known to provide a good resistance to strong pH’s, and the material would be easy to clean (see page 5, lines 6-8).
In Example 1 (see page 15, line 28 to page 16, line 1-28), Darr et al. discloses that the first solution can comprise diammonium hydrogen phosphate at a concentration of 0.3M, and the second solution can comprise calcium nitrate tetrahydrate at a concentration of 0.5M (within the claimed range), so that the Ca:P molar ratio was set to 1.67 for the synthesis of stoichiometric hydroxyapatite particles.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first solution at a concentration of 0.3M diammonium hydrogen phosphate and the second solution at a concentration of 0.5M calcium nitrate tetra hydrate, or an equivalent calcium source such as calcium hydroxide, in the method of Darr et al. because such concentrations would have been suitable for the synthesis of stoichiometric hydroxyapatite particles.
In Example 1, Darr et al. also discloses that the first and second solutions were pumped at a flow rate of 20 mL min-1 (see page 16, lines 8-10), which gave a total residence time of 5 minutes for the reaction (see page 16, line 13).  Darr et al. does not disclose a flow rate of 30 mL min-1 in Example 1.  However, Darr et al. (see page 6, lines 5-10) broadly discloses that the method can be conducted with a residence time that ranges from 10 seconds up to 20 
While Example 1 describes the synthesis of hydroxyapatite particles from two feeds, Darr et al. also discloses that the method can include additional feeds, depending on the type of calcium phosphate particles to be synthesized.  For example, Darr et al. (see Example 5, beginning on page 28) discloses that the method can be used to synthesize anion-substituted hydroxyapatite particles, which requires three feeds including a first feed comprising 
Darr et al. further discloses that the types of pumps selected for the system can differ depending on what is required to achieve similar performance and lab scale (see page 5, lines 14-16).  Darr et al., however, does not specifically disclose a peristaltic pump with three feeds.
Anwar et al. discloses a method to synthesize inorganic nanoparticles of hydroxyapatite (see Abstract), said method comprising: providing a system (see FIG. 1; 2.2.1. Continuous microwave assisted flow synthesis of CDHA nanoparticles) comprising peristaltic pumps for feeding a calcium hydroxide solution and an orthophosphoric acid solution, a T-piece reactor (i.e., a T-piece mixer), and a heater with tubing passing through it (i.e., a microwave heating source containing a Teflon coil); wherein the peristaltic pumps are connected to the T-piece reactor, the T-piece reactor is connected to the tubing passing through the heater, and the tubing is formed of polytetrafluoroethylene; sending a calcium hydroxide solution and an orthophosphoric acid solution to the T-piece reactor; reacting the solutions in the T-piece reactor to form a reaction suspension of hydroxyapatite nanoparticles; and collecting the 
Boyd et al. further provides a general teaching on peristaltic pumps.  Boyd et al. discloses that there are generally multiple ways in which reagents can be supplied in a system, wherein peristaltic pumping, in particular, is desirable for maintaining a sterile system (see paragraph [0076]).  Boyd et al. (at paragraph [0077]) also discloses,
"When using peristaltic pumps for reagent delivery, one can use separate pumps for each reagent or a single pump with separate pump heads or separate channels on a single pump head for each reagent. The advantage of separate pumps is that each can be activated independently of the other and pump speeds can be independently varied. The main disadvantages of separate pumps are their cost, their size, and the need for individual electronic control. The main advantage of a single pump with multiple heads or multiple channels is that it reduces the number of separate pumps that need be added to the reagent delivery manifold. This reduces costs and overall size of the device, potential sources of process failure, as well as simplifying the electronics design and computer control commands."
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a peristaltic pump having multiple feeds, i.e., three feeds, for the separate pumps used in the method of Darr et al. because peristaltic pumps were suitable for feeding solutions to a T-piece reactor in the specific application of synthesizing hydroxyapatite nanoparticles, as taught by Anwar et al., and furthermore, peristaltic pumps would maintain a sterile system, and an advantage of using a single peristaltic pump with multiple feeds (heads/channels) for each of the precursor solutions, as opposed to separate peristaltic pumps for each precursor solution, is that it reduces the number of separate pumps required, which thereby reduces costs and overall size 
Lastly, Darr et al. discloses that the T-piece reactor is made of Polyflon™ (see Example 1).  Darr et al., however, fails to disclose that the T-piece reactor is made of stainless steel.  
Meincke et al. discloses a method to synthesize inorganic nanoparticles (i.e., silica core nanospheres coated with a silver nanocoating) comprising providing a system (see FIG. 1a) with pumps (i.e., syringe pumps) for two feeds; a T-piece reactor (i.e., a static T-mixer); and a heater having tubing passing through it (i.e., a stirred temperature-controlled water bath with a coiled residence time tube immersed in the water bath); wherein the feeds can be configured for flow rates ranging from 10 ml/min -100 ml/min (according to Setup 2; see page 91, second column, second paragraph; page 96, column 1, second paragraph); the pumps are connected to the T-piece reactor; and the T-piece reactor is connected to the tubing passing through the heater. Specifically, Meincke et al. discloses that the material of the T-piece reactor is stainless steel (i.e., a home built T-mixer reactor using "a standard stainless steel Swagelok™ T-junction"; see Table 1; page 91, second column, second paragraph).
It would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a stainless steel T-piece reactor for the T-piece reactor in the method of Darr et al. because Applicant has not disclosed that having the T-piece reactor constructed from stainless steel solves any stated problem or is for any particular purpose.  Moreover, it appears that the T-piece reactor would perform equally well when constructed from other materials.  Furthermore, a T-piece reactor constructed from stainless steel, such as a stainless steel Swagelok™ T-junction, would be 
Regarding claims 8 and 9, Darr et al. discloses that the first solution and second solution can be selected to produce inorganic particles and nanoparticles of a single phase (Example 1 produces phase-pure stoichiometric hydroxyapatite, see page 15, lines 28-29; as determined from TEM images, the hydroxyapatite had nanoparticle dimensions, see page 19, lines 11-17; as determined from XRD, the hydroxyapatite was single-phase, see page 19, lines 27-31).  Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the first solution and second solution for the synthesis of hydroxyapatite particles belonging to a single phase in the modified method of Darr et al.
Regarding claim 10, as best understood from Applicant’s specification (see paragraphs [0084]-[0087]), selecting a first solution that comprises diammonium hydrogen phosphate and a second solution that comprises calcium nitrate tetrahydrate can result in hydroxyapatite particles belonging to different phases.  Darr et al. further discloses that the first solution can comprise diammonium hydrogen phosphate and a second solution can comprise calcium nitrate tetrahydrate, and hydroxyapatite particles belonging to different phases can be synthesized when the reaction temperature is low, i.e., below 55 °C (see page 19, lines 33-35). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the first solution and second solution for the synthesis of hydroxyapatite particles belonging to different phases in the modified method of Darr et al., in order to obtain hydroxyapatite particles having the desired properties for an 
Regarding claim 15, in the particular system used in Example 1, Darr et al. discloses that the length of the tubing was 8 meters, to give a total residence time of 5 minutes for the reaction (see page 16, lines 10-13).  Darr et al. also discloses, generally, “For a small-scale laboratory based process, the tube is preferably at least 10 m long,” (see page 5, lines 6-7).  Darr et al. (see page 6, lines 5-10) further discloses a suitable range for residence times, from as little as 10 seconds up to 20 minutes.   Darr et al. further discloses, “The residence time in the reactor for producing the compounds described herein depends on the flow rate, pipe diameters (i.e., construction of the process), the pressure, reaction temperature.” (see page 5, lines 28-30).  As well-known to one of ordinary skill in the art, for a given flow rate of the precursors through the system and a given tubing diameter, a longer length of tubing provides a longer residence time for the reaction (since the solutions must travel through a longer distance), and a shorter length of tubing provides a shorter residence time for the reaction (since the solutions will travel through a shorter distance).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to increase the reaction times by increasing a length of the tubing in the heater in the modified method of Darr et al. in order to facilitate the synthesis of hydroxyapatite particles having the desired characteristics for an intended application of the particles.
Regarding claim 16, Darr et al. (see Example 2, lines 7-21) discloses that the Ca/P molar ratio of the first solution comprising diammonium hydrogen phosphate and the second solution comprising calcium nitrate was systematically investigated and optimized, wherein the Ca/P molar ratio was changed from 1.5 ~ 1.67, while keeping other conditions the same, in 
Regarding claims 17 and 18, Darr et al. discloses that a suitable pH for producing stoichiometric hydroxyapatite particles is preferably within the range of 9.5-12 (see page 6, lines 16-17; Example 1; Table 1 at page 27), and a suitable pH for producing calcium-deficient (non-stoichiometric) hydroxyapatite particles is within the range of 6.5-9.5 (see page 6, lines 23-27; Example 2; Table 1 at page 27).  In the case of Example 1, Darr et al. discloses that the pH of both solutions prior to reaction was kept at pH 10, by adding 5.0 mL and 15.0 mL of ammonium hydroxide solution to the calcium nitrate and diammonium hydrogen phosphate solutions, respectively (see page 16, lines 5-6).  In the case of Example 2, Darr et al. discloses that the pH of both solutions prior to reaction was kept at above pH 10, by adding 5.0 mL and 15.0 mL of ammonium hydroxide solution to the calcium nitrate and diammonium hydrogen phosphate solutions, respectively, and the influence of changing pH on the phase evolution and crystallinity of the hydroxyapatite particles was then systematically investigated and optimized (see page 22, lines 7-16). Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the pH of the feed solutions in the modified method of Darr et al. in order to produce different calcium phosphate materials, such as stoichiometric hydroxyapatite particles or calcium-deficient hydroxyapatite particles, depending on the intended application of the particles.

Regarding claims 24 and 26, Darr et al. discloses that the method can be further applied to the synthesis of doped hydroxyapatite particles (see Example 4; page 7, line 30 to page 8, line 5; page 27, line 5 to page 28, line 12), wherein different elements (e.g., strontium, barium) can be doped into the hydroxyapatite particles.  In other examples, varying dopant levels (wt.%) of carbonate, silicate, magnesium, and strontium were incorporated into the hydroxyapatite particles (see Example 5, page 28, line 14 to page 29, line 23; Example 6, page 31, line 32 to page 34, line 9).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to dope different elements 
Regarding claim 27, Darr et al. discloses that the hydroxyapatite particles can be synthesized using a second solution that comprises calcium nitrate tetrahydrate in an aqueous solution (see page 4, lines 21-22; Example 1); wherein calcium nitrate tetrahydrate is known as a water soluble calcium source (see page 24, lines 25-26).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the reaction based on a water soluble reagent, e.g., an aqueous solution of calcium nitrate tetrahydrate, in the modified method of Darr et al. for the synthesis of the hydroxyapatite particles.
Regarding claim 28, Darr et al. discloses that the hydroxyapatite particles can be synthesized using a second solution that comprises calcium hydroxide (see page 4, lines 19-21).  Darr et al. further discloses the synthesis of calcium phosphates can be conducted using feeds provided in the form of a suspension (i.e., pure DCPD powders was synthesized using a suspension of Ca(OH)2; see page 24, lines 25-31).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide feeds in the form of suspensions, e.g., a suspension of calcium hydroxide, in the modified method of Darr et al. for the synthesis of the hydroxyapatite particles.
Claims 4-6, 8-10, 15-22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Darr et al. (WO 2015/052495 A1) in view of Anwar et al. (Advanced Powder Technology 29 (2018) 1493-1498), Boyd et al. (US 2015/03433332), Meincke et al. (Chemical .
The same comments with respect to Darr et al., Anwar et al., Boyd et al., and Meincke et al. apply (see above). However, the combination of references fails to disclose or teach an X-piece reactor as an alternative to the T-piece reactor.
Castro et al. discloses a method to synthesize inorganic nanoparticles of hydroxyapatite (see Abstract), said method comprising: providing a system (see 2.1 Description of the ultrasonic tubular microreactor; FIG. 1) comprising pumps with two feeds (i.e., syringe pumps for a calcium solution and a phosphate solution), a T-piece or X-piece reactor (i.e., a mixing chamber comprising a T-mixer for conducting the synthesis by a single-phase flow (SPF), or cross-mixer for conducting the synthesis by a gas-liquid flow (GLF)), and tubing (i.e., a tubular reactor comprising a spiral tube); wherein the pumps are connected to the T-piece or X-piece reactor, the T-piece or X-piece reactor is connected to the tubing, and the feeds and tubing are formed of contamination free fluoropolymers (i.e., the tubular reactor comprises Teflon PFA from Upchurch Scientific; the microfluidic connections also comprise Teflon from Upchurch Scientific); sending a phosphate solution and a calcium solution to the T-piece or X-piece reactor; reacting the phosphate solution with the calcium solution to form a reaction suspension of hydroxyapatite nanoparticles (see 2.2 Powder preparation); and collecting the reaction suspension in a container (see container shown in FIG. 1(a)). 
It would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an X-piece reactor for the T-piece reactor in the modified method of Darr et al. because the X-piece reactor would 2.1 Description of the ultrasonic tubular microreactor; 3.1.2. Particle size, particle morphology and particle size distribution).
Response to Arguments
Applicant's arguments filed on October 11, 2020 have been fully considered.
Claim 4 now recites a method for the synthesis of hydroxyapatite particles, wherein the method comprises reacting a first solution comprising diammonium hydrogen phosphate at a concentration of 0.3M with a second solution comprising calcium nitrate tetrahydrate at a concentration of 0.3M-0.6M or calcium hydroxide at a concentration of 0.3M-0.5M to produce the particles of hydroxyapatite, wherein the solutions are pumped at a flow rate of 30 ml/min through the claimed system.  In view of Applicant’s amendments and arguments, the rejection of claims 4-10, 12, 13, 15-23, 25, 27, and 28 under 35 U.S.C. 103 as being unpatentable over Jurczakowski et al., Murphy et al., Boyd et al., and Meincke et al. has been withdrawn (see final Office action, item 7).   Also, the rejection of claims 4-10, 12, 13, 15-23, 25, 27, and 28 under 35 U.S.C. 103 as being unpatentable over Jurczakowski et al., Murphy et al., Boyd et al., Meincke et al., and Emmanuel et al. has been withdrawn (see final Office action, item 10).
However, upon further search and consideration, a new ground(s) of rejection is made in view of the newly discovered prior art, detailed in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774